          Case 6:20-cv-00902-ADA Document 8 Filed 10/27/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION


 WSOU INVESTMENTS, LLC D/B/A
 BRAZOS LICENSING AND
 DEVELOPMENT,                                     Case No. 6:20-cv-00902-ADA


              Plaintiff                           JURY TRIAL DEMANDED


              v.

 JUNIPER NETWORKS, INC.,

              Defendant


               MOTION FOR EXTENSION OF TIME TO ANSWER

      Defendant JUNIPER NETWORKS, INC. hereby moves for an extension of forty-

five (45) days to answer or otherwise respond to Plaintiff’s complaint. The current

deadline for Defendant to answer or otherwise respond to the complaint is October 27,

2020. Defendant seeks an extension to December 11, 2020 as the new deadline for

Defendant to answer or otherwise respond to Plaintiff’s complaint. Counsel for

Defendant has conferred with counsel for Plaintiff, and Plaintiff is unopposed to this

motion.



Dated: October 27, 2020                      Respectfully Submitted

                                             /s/ B. Russell Horton
                                             B. Russell Horton
                                             Texas State Bar No. 10014450
         Case 6:20-cv-00902-ADA Document 8 Filed 10/27/20 Page 2 of 2




                                                  rhorton@gbkh.com

                                                  George Brothers Kincaid & Horton, LLP
                                                  1100 Norwood Tower
                                                  114 West 7th St
                                                  Austin, TX 78701
                                                  (512) 495-1400
                                                  (512) 499-0094 Facsimile

                                                  ATTORNEYS FOR DEFENDANT
                                                  JUNIPER NETWORKS, INC.




                              CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document has been served by the
Court’s CM/ECF to the following counsel of record on this 27TH day of October, 2020.



                                               /s/ B. Russell Horton
                                                   B. Russell Horton




MOTION FOR EXTENSION OF TIME TO ANSWER                                                PAGE | 2
